903 N.E.2d 726 (2008)
Dan CRULL, etc., petitioner,
v.
Pramern SRIRATANA, M.D., et al., etc., respondents.
No. 105786.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its opinion in Crull v. Sriratana, 376 Ill.App.3d 803, 316 Ill.Dec. 31, 878 N.E.2d 753 (2007). The appellate court is directed to reconsider its judgment in light of O'Casek v. Children's Home & Aid Society of Illinois, 229 Ill.2d 421, 323 Ill.Dec. 2, 892 N.E.2d 994 (2008) to determine if a different result is warranted.